Citation Nr: 0118324	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-12 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for service-connected Post-Traumatic Stress Disorder (PTSD), 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granting service connection for PTSD 
and assigning a 50 percent rating effective from October 28, 
1991.  A notice of disagreement with the assigned rating was 
received in March 1999, a statement of the case was issued in 
May 2000, and a substantive appeal was received in June 2000.  
The veteran testified at a Board hearing in Washington, D.C. 
in May 2001.


FINDING OF FACT

The veteran's service connected PTSD renders him unable to 
obtain or retain employment.


CONCLUSION OF LAW

The criteria for entitlement to a 100 percent disability 
evaluation for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a 
recent VA examination report, as well as numerous VA 
outpatient records, older VA and private examinations, the 
veteran's service medical records, and his service personnel 
records.  Some early treatment records and the original 
report upon which a grant of Social Security disability 
benefits was made are not in the file, but the lack of these 
records does not prevent a meaningful review of the veteran's 
claim, as they relate to a period predating that for which 
benefits are claimed.  While they may be relevant, their 
probative value is such that substantial compliance with the 
assistance provisions of the new legislation is still 
present.  A remand is not required under Murincsak v. 
Derwinski, 2 vet. App. 363 (1992), or the Veterans Claims 
Assistance Act of 2000.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased disability 
evaluation for PTSD.  The discussions in the rating decision, 
statement of the case, and other communications have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board, therefore, finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants assignment of 
a higher initial disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
present case, the issue involves the assignment of an initial 
rating for a disability following the initial award of 
service connection for that disability, the entire history of 
the disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Prior to 
November 1996, a 100 percent rating was warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.

Where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired; the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, a 70 percent rating is warranted.  A 50 
percent rating is called for where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired; by reason of psychoneurotic 
symptoms of reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

Effective November 6, 1996, the general rating formula for 
mental disorders was revised.  The following pertinent 
criteria were adopted:  for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is appropriate.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships, warrants a 50 percent rating. 

Where a law or regulation changes after a claim has been 
filed or before the administrative or judicial process has 
been concluded, the version of the law most favorable to the 
veteran applies, unless otherwise provided.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Here, the veteran is 
contesting the assignment of an initial rating, which is 
based upon a claim filed prior to the revision of the PTSD 
criteria.  Therefore, the veteran must be evaluated under 
both sets of criteria, and is entitled to application of the 
more favorable.

In October 1991, a VA doctor opined that the veteran had PTSD 
as a result of stressful military service.  Periodic 
depression and suicidal ideation were noted.  The therapist 
who had treated the veteran since 1983 stated that the PTSD 
had rendered him dysfunctional in both the social and 
occupational areas of his life, and that he could not 
tolerate many usual day to day activities and contacts.  She 
commented further that the veteran had many jobs which he has 
been unable to keep due in part to his nervous condition

An August 1995 letter from a VA treating doctor was to the 
effect that the veteran had severe PTSD which was manifested 
by frequent and severe depression, withdrawal, irritability, 
and anxiousness.  He was prone to angry outbursts and 
impulsiveness, which was "daunting" to the formation of 
personal relationships.  Concentration was poor and he was 
sometimes markedly confused.  The examiner indicated that the 
veteran was not considered employable.  In October 1997, a 
second doctor noted that the veteran had shown pervasive 
anxiety for many years, and had an intense hyperstartle 
reflex to loud noises.  At times the veteran had withdrawn 
into his apartment and avoided all social contact.  
Nightmares and suicidal ideation were reported, and the 
veteran was very depressed, with hypersomnia and hyperphagia.  
The examiner concluded that the veteran was clearly unable to 
maintain employment.  His therapist described the veteran as 
"highly symptomatic" and having severe social and 
industrial impairment.  She concluded that the veteran cannot 
seek or maintain employment now or in the foreseeable future.

VA treatment records from August 1998 to May 2000 document 
social isolation. A treatment plan dated April 1999 noted 
that the veteran's PTSD was manifested by distressing 
recollections and dreams of his stressors, physiological 
reactions, avoidance of thoughts, places, people, and 
activities which remind him of the stressors, detachment and 
estrangement from people, irritability, and hypervigilance.

A VA compensation evaluation was conducted in September 1999.  
The veteran complained of sleep disturbances, anxiety, a fear 
of losing control, and depression.  The veteran was oriented, 
guarded and cooperative during the examination.  Speech was 
clear, coherent, and relevant, but answers were brief.  
Affect was constricted.  The veteran was depressed, and 
reported suicidal thoughts in the past.  He stated that he 
was paranoid around people.  Memory was good.  The examiner 
diagnosed PTSD, and a GAF score of 45 was assigned.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 41-50 
score indicates "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning . . 
. ." 

In a letter dated in May 2001, the veteran's psychiatrist and 
therapist jointly opined that the veteran could not 
"tolerate or participate in the daily interactions and 
activities of the general population."  They stated that the 
veteran was unable to seek or maintain employment of any 
type.

The veteran appeared at a Board hearing in Washington, D.C., 
in May 2001.  He testified that he had not worked since 1981, 
and had been receiving Social Security Disability for PTSD 
since August 1984.  The veteran claimed to have nightmares 
about his military service and sleep disturbances.  He 
reported anxiety which was less when he was alone in the 
woods.  He further reported suicidal thoughts a couple times 
a week.  He testified that he also had flashbacks once or 
twice a month and that his anxiety increased when there was a 
major world event.  The veteran stated he had panic attacks 
at various times, but that he had not had a "bad one" for 
10 years.  He reported living in his motor home, traveling 
from park to park, without socialization.  The veteran also 
stated that he had arrived for the Board hearing at 3 a.m. 
because he had been worrying about being late for the 
previous two months.

The record reveals a number of medical opinions to the effect 
that the veteran is unable to maintain employment due to his 
service-connected PTSD.  Under the pre-November 1996 version 
of Code 9411, the criteria for a 100 percent rating includes 
being demonstrably unable to obtain or retain employment.  
The criteria under DC 9411 for a 100% rating have each been 
found to be an independent bases for granting a 100% rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The Board further notes that the symptomatology of the 
veteran's service-connected PTSD has been consistently 
reported and documented during the entire period covered by 
the appeal.  The VA progress notes reveal that since early 
1991, the veteran had great difficulty with anxiety and 
feared losing control of his temper.  Fights with other 
patients were reported twice in 1991.  He often retreated to 
his home for long periods to recover from the stresses of 
interacting with other people and engaging in daily 
activities.  At various times, the counselor noted that the 
veteran attempted to obtain employment, but indicated that he 
could not retain employment because of his mental disorder.  
None of the records indicate that the veteran's condition 
substantially improved over the period in question for any 
length of time.  The totality of the evidence shows that he 
has been unemployable since at least October 28, 1991, and 
that therefore a 100 percent rating is warranted from that 
date.  See Fenderson; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to assignment of a 100 percent disability rating 
for PTSD effective from October 28, 1991, is warranted.  To 
this extent, the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

